Case 20-13103-MAM Doc1i60 Filed 01/19/21 Page 1 of 22

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

IN RE:
20-13103-MAM

 

Hals Realty Associates LP

DEBTOR. JUDGE: Mindy A. Mora

CHAPTER 11

CHAPTER 11 TRUSTEE'S STANDARD MONTHLY OPERATING REPORT (BUSINESS)

FOR THE PERIOD

FROM 12/01/2020 TO 12/31/2020

Comes now Michael Goldberg, as Chapter 11 Trustee of the above-named debtor and files its Monthly
Operating Report in accordance with the Guidelines established by the United States Debtor and FRBP
2015.

Trustee's Address: /s/ Eyal Berger

Michael Goldberg, Trustee for Hals
Associates LP

201 East Las Olas Blvd.

 

Attorney for Trustee's Signature

Suite 1800 Attorney's Address and Phone Number
Fort Lauderdale, FL 33301 Eyal Berger
954-463-2700 Akerman LLP

201 E Las Olas Blvd, Suite 1800
Fort Lauderdale, FL 33301
954-463-2700

Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously
provided to the United States Debtor Office. Monthly Operating Reports must be filed by the 20th day of
the following month.

For assistance in preparing the Monthly Operating Report, refer to the following resources on the
United States Debtor Program Website, http:/Avww.usdoj.gov/ust/r2 1/index.htm.

1) Instructions for Preparations of Debtor's Chapter 11 Monthly Operating Report
2) Initial Filing Requirements
3) Frequently Asked Questions (FAQs) http:/Awww.usdoj.gov/ust/.

MOR-1
Case 20-13103-MAM Doci60 Filed 01/19/21 Page 2 of 22

SCHEDULE OF RECEIPTS AND DISBURSEMENTS
FOR THE PERIOD BEGINNING 12/01/2020 AND ENDING 12/31/2020

 

 

 

 

 

 

 

Name of Debtor: Hals Realty Associates LP Case Number: 20-13103-MAM
Date of Petition: 3/5/2020
CURRENT CUMULATIVE
MONTH PETITION TO DATE
1. FUNDS AT BEGINNING OF PERIOD 2,877,601.80 (a) $ 2,141,208.54 (b)
2. RECEIPTS:
A. Revenue 131,427.94 1,208 ,687.21
Net Cash Sales 131,427.94 1,208,687.21
B. Accounts Receivable z =
C. Other Receipts (See MOR-3) 2,417.67 426,754.59

 

(If you receive rental income,
you must attach rent roll.)

 

 

3. TOTAL RECEIPTS (Lines 2A+2B+2C) 133,845.61 1,635,441.80
4. TOTAL FUNDS AVAILABLE FOR
OPERATIONS (Line 1 + Line 3) 3,011,447.41 3,776,650.34

 

5. DISBURSEMENTS

Advertising -
Bank Charges : 299.36
Contract Labor e
Fixed Asset Payments (not incl. in "N") - =
Insurance - 27,747.00
Inventory Payments C =
Leases : =
Manufacturing Supplies - =
Office Supplies : =

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Payroll - -
Professional Fees (Accounting & Legal) - -
Rent - -
Repairs & Maintenance - 640.00
Secured Creditor Payments (See Aftach. 2) 32,100.00 301,383.34
Taxes Paid - Payroll - -
Taxes Paid - Sales & Use 7,404.73 69,003.35
Taxes & Licenses - 364,463.87

 

Telephone & Internet - =
Travel & Entertainment - =

 

 

 

 

 

S<CxXMMOVOZESrFAL-TANMMIOM>

 

 

U.S. Trustee Quarterly Fees + 2,600.73
Utilities - -
Other Business Expense 30.30 136.42
. Other Disbursements (See MOR-3) - 38,463.89
6. TOTAL DISBURSEMENTS (Sum of 5A thru W) 89,535.03 804,737.96
7. ENDING BALANCE (Line 4 Minus Line 6) $ 2,971,912.38 (c) § 2,971,912.38 (c)

 

| declare under penalty of perjury that this statement and the accompanying documents and reports are true and correct to the best

of my knowledge and belief.
This 20th day of Janaury 2021 ‘

Michael Goldberg, as Chapter 17’ Truste

 
 
  

(a) This number is carried forward from last month's report. For the first report only, this number will be
balance as of the petition date.

(b) This figure will not change from month to month. It is always the amount of funds on hand as of the date of
the petition.

(c)These two amounts will always be the same if form is completed correctly.

MOR-2
Case 20-13103-MAM Doc1i60 Filed 01/19/21 Page 3 of 22

MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont'd)
Detail of Other Receipts and Other Disbursements

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.
Cumulative
_— t Mont a
Description Gurrent Month Petition to Date
Love Realty Walking Street LLC $ - $ 38,463.89
Hal Realty (DB #4546) - 95,370.32
Furr Cohen - Debtor's funds held in trust - 287,825.40
Interest Income from CDs 2,417.67 5,094.98
TOTAL OTHER RECEIPTS $ 2,417.67 $ 426,754.59
“Other Receipts” includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties,
directors, related corporations, etc.) Please describe below:
Loan Amount Source of Funds Purpose Repayment Schedule

 

 

 

 

 

 

 

 

 

 

OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line SW.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cumulative
Description Current Month Petition to Date
Love Realty Walking Street LLC - 38,463.89
TOTAL OTHER DISBURSEMENTS $ : $ 38,463.89

 

 

NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement. “

**The Trustee is maintaining the books and records on a cash basis, therefore there is no balance sheet and the income statement reflects the
receipts and disbursements per the MOR

MOR-3
Case 20-13103-MAM Doci60 Filed 01/19/21 Page 4 of 22

ATTACHMENT 14
MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

 

Name of Debtor: Hals Realty Associates LP Case Number: 20-13103-MAM

Reporting Period beginning 12/01/2020 and ending 12/31/2020

ACCOUNTS RECEIVABLE AT PETITION DATE: N/A

ACCOUNTS RECEIVABLE RECONCILIATION
(include all accounts receivable, pre-petition and post-petition, including charge card sales which have not been received):

Beginning of Month Balance: $ 152,373 (a)
PLUS: Current Month New Billings $ -
MINUS: Collections During the Month $ -__(b)
PLUS/MINUS: Adjustments of Write-offs $ -__*

End of Month Balance $ 152,373 (c)

“For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:
June AR was not recognized

POST PETITION ACCOUNTS RECEIVABLE AGING
(Show the total amount for each aging category for all accounts receivable)

0-30 Days 31-60 Days 61-90 Days Over 90 Days Total
$ - $ : $ - $ 152,373 _ $ 152,373 _(c)

For any receivables in the "Over 80 Days" category, please provide the following:

Receivable Status (Collection efforts taken, estimate of collectability, write-
Customer Date off, disputed account, etc.)
Tourneau 2/18/2020 Tenant remitting partial paymemt. due to Covid-19

 

 

 

 

 

(a) This number is carried forward from last month's report. For the first report only, this number will be the balance as of the
petition date.

(b) This must equal the number reported in the "Current Month" column of Schedule of Receipts and Disbursements (Page
MOR-2, Line 2B).

(c) These two amounts must equal.

MOR-4
Case 20-13103-MAM Doc1i60 Filed 01/19/21 Page 5 of 22

ATTACHMENT 2
MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

 

Name of Debtor: Hals Realty Associates LP Case Number: 20-13103-MAM
Reporting Period beginning 12/01/2020 and ending 12/31/2020

In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include amounts
owed prior to filing the petition. In the alternative, a computer generated list of payables may be attached provided all
information requested below is included.

POST-PETITION ACCOUNTS PAYABLE

 

 

 

 

 

 

 

 

Date Days
Incurred Qutstanding Vendor Description Amount
$ -
TOTAL AMOUNT $ -__(b)

 

[_ ]check here is pre-petition debts have been paid. Attach an explanation and copies of supporting
documentation.

 

ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only):

 

 

 

 

Opening balance $ - (a)
PLUS: New Indebtedness Incurred This Month $ -
MINUS: Amount Paid on Post Petition,

Accounts Payable This Month $ -
PLUS/MINUS: Adjustments $ -_*
Ending Month Balance $ -___si(e)

 

*For any adjustments provided explanation and supporting documentation, if applicable.

SECURED PAYMENTS REPORT

List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a modification
agreement with a secured creditor/lessor, consult with your attorney and the United States Trustee Program prior to
completing this section.

 

 

 

 

 

 

 

Secured Date Payment Amount aot Total Amount of
Creditor / Due This Paid This Payments Post Petition Payments
Lessor Month Month Delinquent Delinquent
Bank of America 12/20/2020 32,100.00 0
TOTAL $ 32,100.00 (d)

(a) This number is carried from last month's report. For the first report only, this number will be zero.
(b,c}The total of line (b) must equal line (c).
(d)This number is reported in the "Current Month" column of Schedule of Receipts and Disbursements (Page MOR-2, Line SN).

MOR-5
Case 20-13103-MAM Doci60 Filed 01/19/21 Page 6 of 22

ATTACHMENT 3
INVENTORY AND FIXED ASSET REPORT

Name of Debtor: Hals Realty Associates LP Case Number: 20-13103-MAM

 

Reporting Period beginning 12/01/2020 and ending 12/31/2020
INVENTORY REPORT

INVENTORY BALANCE AT PETITION DATE: NiA
INVENTORY RECONCILIATION:

 

 

 

 

 

 

 

 

 

 

 

 

 

Inventory Balance at Beginning of Month $ -___(a)
PLUS: Inventory Purchased During Month $ :
MINUS: Inventory Used or Sold $ -
PLUS/MINUS: Adjustments or Write-downs $ -__*

Inventory on Hand at End of Month $ :

METHOD OF COSTING INVENTORY:

*For any adjustments or write-downs provide explanation and supporting documentation, if applicable.

INVENTORY AGING
Less than 6 6 months to Greater than Considered
months old 2 years old 2 years old Obsolete Total Inventory
100.00% 0.00% 0.00% 0.00% = 100% *
*Aging Percentages must equal 100%
[Check here if inventory contains perishable items.
Description of Obsolete Inventory:
FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE: NIA (b)

 

(Includes Property, Plant and Equipment)

BRIEF DESCRIPTION: (First Report Only):

 

 

 

FIXED ASSETS RECONCILIATION:
Fixed Asset Book Value at Beginning of Month
MINUS: Depreciation Expense
PLUS: New purchases
PLUS/MINUS: Adjustments or Write-downs
Ending Monthly Balance

649,839 (a)(b)

 

*

649,839

 

£9
<A) £9 1h 149/44

 

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING
PERIOD:

 

 

(a) This number is carried forward from last month's report. For the first report only, this number will be the balance as of
the petition date.
(b)Fair Market Value is the amount at which fixed assets could be sold under current economic conditions.

Book Value is the cost of the fixed assets minus accumulated depreciation and other adjustments.

MOR-6
Case 20-13103-MAM Doc1i60 Filed 01/19/21 Page 7 of 22

ATTACHMENT 4A
MONTHLY SUMMARY OF BANK ACTIVITY
Name of Debtor: Hails Realty Associates LP Case Number: 20-13103-MAM

 

Reporting Period beginning 12/01/2020 and ending 12/31/2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation form can be
found at http:/Avww.usdoj.gov/ust/r2 1/index.htm, If bank accounts other than the three required by the United States Trustee Program are necessary,
permission must be obtained from the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank
accounts must be approved by the United States Trustee,

 

 

NAME OF BANK: Iberia Bank BRANCH:
ACCOUNT NAME: Hals Realty Associates ACCOUNT NUMBER: 6243
PURPOSE OF ACCOUNT:
Ending Balance Per Bank Statement $ 225,234.59
Plus Total Amount of Outstanding Deposits $ :
$ - *

Minus Total Amount of Outstanding Checks and other debits
Minus Service Charges
Ending Balance Per Check Register

 

225,234.59 “*(a)

lleales

*Debit cards are used by

 

**If Closing Balance is negative, provide explanation:

The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
([]check here if cash disbursements were authorized by United States Trustee)

Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

 

 

 

 

TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Checks and other debits", listed above includes:

$ : Transferred to Payrall Account
$ : Transferred to Tax Account

(a) The total of this tine on Attachment 4A, 4B, and 4C plus the total of 4D must equal the amount reported as “Ending Balance" on Schedule of Receipts
and Disbursements (Page MOR-2, Line 7).

MOR-7
Case 20-13103-MAM Doci60 Filed 01/19/21 Page 8 of 22

ATTACHMENT 5A
CHECK REGISTE!
Name of Debtor: Hals Realty Associates LP Case Number: 20-13103-MAM

Reporting Period beginning 12/01/2020 and ending 12/31/2020

 

 

 

NAME OF BANK: Iberia Bank BRANCH:
ACCOUNT NAME: Hals Realty Associates

ACCOUNT NUMBER: 6243

PURPOSE OF ACCOUNT:

 

Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can
be attached to this report, provided all the information requested below is included.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check
Date Number Payee Purpose Amount
TOTAL $ =

MOR-8
Case 20-13103-MAM Doci60 Filed 01/19/21 Page 9 of 22

ATTACHMENT 4B
MONTHLY SUMMARY OF BANK ACTIVITY
Name of Debtor: Hals Realty Associates LP Case Number: 20-13103-MAM

 

Reporting Period beginning 12/01/2020 and ending 12/31/2020

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation form can be
found at http:/Avww.usdoj.gov/ust/r2 1/index.htm. If bank accounts other than the three required by the United States Trustee Program are necessary,
permission must be obtained from the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank
accounts must be approved by the United States Trustee.

 

 

NAME OF BANK: — Bank of America BRANCH:
ACCOUNT NAME: Hals Realty Associates LP ACCOUNT NUMBER: 0435
PURPOSE OF ACCOUNT:

Ending Balance Per Bank Statement

Plus Total Amount of Outstanding Deposits

Minus Total Amount of Outstanding Checks and other debits
Minus Service Charges

Ending Balance Per Check Register

cl aleolen
'

 

**(a)

|
'

*Debit cards are used by

 

““If Closing Balance is negative, provide explanation:

 

The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:
(check here if cash disbursements were authorized by United States Trustee)

Date Amount Payee Purpose Reason for Cash Disbursement

 

 

 

 

 

 

 

 

TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
"Total Amount of Outstanding Checks and other debits", listed above includes:

$ - Transferred to Payroll Account
$ - Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B, and 4C plus the total of 4D must equal the amount reported as “Ending Balance" on Schedule of Receipts
and Disbursements (Page MOR-2, Line 7).

MOR-9
Case 20-13103-MAM Doc160 Filed 01/19/21 Page 10 of 22

ATTACHMENT 5B
CHECK REGISTER
Name of Debtor: Hals Realty Associates LP Case Number: 20-13103-MAM

Reporting Period beginning 12/01/2020 and ending 12/31/2020

 

 

 

NAME OF BANK: Bank of America BRANCH:
ACCOUNT NAME: Hals Realty Associates LP

ACCOUNT NUMBER: 0435

PURPOSE OF ACCOUNT:

 

Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can
be attached to this report, provided all the information requested below is included.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check
Date Number ber Payee Purpose Amount
TOTAL —

MOR-10
Case 20-13103-MAM Doc160 Filed 01/19/21 Page 11 of 22

Name of Debtor: Hals Realty Associates LP

Reporting Period beginning 12/01/2020 and ending 12/31/2020

ATTACHMENT 4G
MONTHLY SUMMARY OF BANK ACTIVITY

Case Number: 20-13103-MAM

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A standard bank reconciliation form can be
found at http:/Avww.usdoj.gov/ust/r2 1/index.htm. If bank accounts other than the three required by the United States Trustee Program are necessary,
permission must be obtained from the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank

accounts must be approved by the United States Trustee.

NAME OF BANK: City National bank
ACCOUNT NAME: Hatls Realty Associates LP
PURPOSE OF ACCOUNT:

Ending Balance Per Bank Statement

Plus Total Amount of Outstanding Deposits
Minus Total Amount of Outstanding Checks and other debits

Minus Service Charges
Ending Balance Per Check Register

*Debit cards are used by

 

“If Closing Balance is negative, provide explanation:

BRANCH:

ACCOUNT NUMBER: 1273

 

a) 1,687,691.61
3 26,280.83

$ - *
So
37a eRe“)

The following disbursements were paid in Cash (do not include items reported as Petty Cash on Attachment 4D:

(Check hare if cash disbursements were authorized by United States Trustee)

Purpose

Date Amount Payee

Reason for Cash Disbursement

 

 

 

 

 

 

TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits", listed above includes:

$ -
$

Transferred to Payroll Account

Transferred to Tax Account

(a) The total of this line on Attachment 4A, 4B, and 4C plus the total of 4D must equal the amount reported as “Ending Balance" on Schedule of Receipts

and Disbursements (Page MOR-2, Line 7).

MOR-11
Case 20-13103-MAM Doc160 Filed 01/19/21 Page 12 of 22

ATTACHMENT 5C
CHECK REGISTER
Name of Debtor: Hals Realty Associates LP Case Number: 20-13103-MAM

Reporting Period beginning 12/01/2020 and ending 12/31/2020

 

 

 

NAME OF BANK: City National bank BRANCH:
ACCOUNT NAME: Hals Realty Associates LP

ACCOUNT NUMBER: 1273

PURPOSE OF ACCOUNT:

 

Account for all disbursements, including voids, lost checks, stop payments, etc. In the alternative, a computer generated check register can
be attached to this report, provided all the information requested below is included.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check
Date Number ber Payee Purpose Amount
12/15/2020 Love Realty Walking Street LLC FedEx reimbursement 30.30
12/17/2020 Fla Dept Revenue Sales Taxes 7,404.73
12/18/2020 Bank of America Mortgage 32,100.00
TOTAL $ 39,535.03
Case 20-13103-MAM Doc160 Filed 01/19/21 Page 13 of 22

ATTACHMENT 4D
INVESTMENTS ACCOUNTS AND PETTY CASH REPORT

 

INVESTMENT ACCOUNTS

Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks and bonds, etc., should
be listed separately. Attach copies of account statements. (Note 1)

 

 

 

 

 

 

Type of Negotiable
Current
Instrument Face Value Purchase Price Date of Purchase Market Value
CD - FCB xx6965 $ - $ - $ 61,759.84
CD - IB xx6865 970,945.51
TOTAL $ 1,032,705.35 (a)

PETTY CASH REPORT

The following Petty Cash Drawers/Accounts are maintained:

 

 

 

(Column 2) (Column 3) (Column 4)

Maximum Amount Amount of Petty Difference between
Location of of Cash in Drawer/ Cash On Hand At (Column 2) and
Box/Account Acct. End of Month (Column 3)

$ : $ - $ -
TOTAL $ : (b)

For any Petty Cash Disbursement over $100 per transaction, attach copies of receipts. If there are no receipts,
provide an explanation

 

 

 

TOTAL INVESTMENT ACCOUNTS AND PETTY CASH (a + b) $ 1,032,705.35 (c)

(c) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as "Ending
Balance" on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).

Note 1: Account statements were not made available. The reported account value is as of September 30, 2020.

MOR-13
Case 20-13103-MAM Doc160 Filed 01/19/21 Page 14 of 22

ATTACHMENT 6
MONTHLY TAX REPORT
Name of Debtor: Hals Realty Associates LP Case Number: 20-13103-MAM
Reporting Period beginning 12/01/2020 and ending 12/31/2020
TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales tax, property tax,
unemployment tax, State workmen's compensation, etc.

 

 

 

 

 

 

 

 

 

 

 

 

Name of Taxin Date. Date Last Tax

Name of laxing Yate Last lax .
Authorit Payment Description Amount Return Filed Tax Return Period
TOTAL $ -

MOR-14
Case 20-13103-MAM Doc160 Filed 01/19/21 Page 15 of 22

ATTACHMENT 7

FFICER OR OWNER C
SUMMARY OF PERSONNEL AND INSURANCE COVERAGES

Name of Debtor: Hals Realty Associates LP Case Number: 20-13103-MAM
Reporting Period beginning 12/01/2020 and ending 12/31/2020
Record all forms of compensation received by or paid cn behalf of the Officer or Owner during the month, Include car allowances, payments to retirement plans, loan

repayments, payments of Officer/Owner’s personal expenses, insurance premium payments, etc. Do not include reimbursement of business expenses Officer or Owner Incurred
and for which detailed receipts are maintained in the accounting records.

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Owner Title Pay Ut i Amount Paid
PERSONNEL REPORT
Full Time Part Time
Number of employees at beginning of period 0 0
Number hired during the period 0 0
Number terminated or resigned during period [) 0
Number of employees on payroll at end of period 0 0

 

 

 

 

CONFIRMATION OF INSURANCE

List all policies of insurance in effect, including but nat limited to workers’ compensation, liability, fire, theft, comprehensive, vehicle, health and life. For the first report, attach a
copy of the declaration sheet for each type of insurance. For subsequent reports, attach a certificate of insurance for any policy in which a change occurs during the month (new
carrier, increased policy limits, renewal, etc.).

 

 

 

 

 

 

. Phone Expirati Date Premium
Agent and/or Carrier Number Policy Number Coverage Type ve Due
Westchester Fire Insurance Co 561-622-2550 042248976002 Property o2/01/21 N/A
Wright National Flood Ins Go 1-800-820-3242 1151026975 Flood 10/14/21 N/A
Wright National Flood Ins Co 1-800-820-3242 1151261809 Flood 08/15/21 N/A
Wright National Flood Ins Co 1-800-820-3242 1151261808 Flood 08/16/21 N/A

 

 

 

 

 

 

 

 

 

 

The following lapse in insurance coverage occurred this month:

Policy Date

Type Lapsed Date Reinstated Reason for Lapse

 

 

 

 

[check here if U.S. Trustee has been listed as Certificate Holder for all insurance policies.

MOR-15
Case 20-13103-MAM Doc160 Filed 01/19/21 Page 16 of 22

ATTACHMENT 8
SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

Name of the Debtor: Hals Realty Associates LP Case Number:  20-13103-MAM

Reporting Period beginning 12/01/2020 and ending 12/31/2020

Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not reported on this report,
such as the sale of real estate (attach closing statement ); (2) non-financial transactions, such as the substitution of assets or
collateral; (3) modifications to loan agreements; (4) change in senior management, etc.

Attach any relevant documents.

 

On 12/22/20, the Court approved the sale of the Debtor's commerical real property to Rhinebeck Realty LLC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MOR-16
Case 20-13103-MAM Doc160 Filed 01/19/21 Page 17 of 22

“4 City National Bank

Bei FINANCIAL GROUP

Page:
Account:

Client Service

(> Online
citynational.com

AS Your Banking Center

Private Client Group
P.O. Box 025620

6

1of2
XXXXXXX1273

CityTel
1-800-762-CITY (2489)

Telephone

305-577-7336
800-435-8839

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Skip In in Check Sequence

Continued on the next page

GRATEF@L

Thank you for voting for City National Bank.

Best Community Bank
Best Business Bank
Best Bank for Commercial Real Estate Lending Best Private Bank

P:60462 /T: / 5:
HALS REALTY ASSOCIATES LIMITED PARTNER
SHIP BANKRUPTCY DEBTOR IN POSSESSION
MICHAEL | GOLDBERG i
CASE NO:20-13103-MAM ik
350 E LAS OLAS BLVD STE 1600
FT LAUDERDALE FL 33301-4247
Bankruptcy
Account Summary
Account: XXXXXXX1273. —- Beginning Balance: $1,117,338.35
Last Statement: November 30,2020 —_ Ending Balance: $1,687,691.61
This Statement: December 31,2020 Average Ledger Balance: $1,297,117.57
Low Balance: $1,117,338.35
Daily Activity
Date Description Deposits/ Withdrawals/ Balance
Additions Subtractions
11-30 Beginning balance 1,117,338.35
12-03 Tourneau Payables 014573 34,734.24 1,152,072.59
12-04 Deposit 26,280.83 1,178,353.42
12-15 Check #1016 oe 30.30 1,178,323.12_
12-17 Fla Dept Revenue C01 183287502 7,404.73 1,170,918.39
12-18 Check #1015 —__ 32,100.00 —_-1,138,818.39 ©
12-24 Deposit — ee 548,873.22 1,687,691.61
12-31 Ending totals 609,888.29 39,535.03 —-1,687,691.61
Checks
Number Date Amount Number Date Amount
1015 12-18 32,100.00 1016 12-15 | 30,30,

Best Bank for Jumbo Loans
Best Foreign National Mortgage Lender

 

 

Miami, FL 33102-5620

Your Banking Center Hours

Lobby: Monday - Friday: 8:30am - 5:00pm

For additional locations
and hours, please visit
citynational.com

Member
SQUA MOREE
LENDER

 

Account Alerts

Always know your balance.
Send account or bill pay

rel (et ihowec] fai i@ i aja cone] bIg
email, via text or as

SMS push. Set up your
alerts via Online Banking.

Join us on
social media!

dbr

| DAILY BUSINESS REVIEW. COM | BUSINESS REVIEW. COM

 

City National Bank is a Hall of Fame
member for having placed at the top
of each category for multiple years.
—- Case 20-13103-MAM Doc160 Filed 01/19/21 Page 18 of 22

BANK OF AMERICA “~~
PRIVATE BANK

P.O. Box 15284

Wilmington, DE 19850 Client service information

1.800.878.7878
Boodle Epes feel ete dee tial

AJ 01142 0 929 314 08728 #@01 AV 0.389 bankofamerica.com/privatebank
HALS REALTY ASSOCIATES LP eriedk tetwrita ‘NA

DEBTOR IN POSSESSION CASE oa oy marta -

NO 20-13103-MAM ACCOUNT Tampa, FL 33622-5118

411 S COUNTY RD STE 201
PALM BEACH, FL 33480-6714

Your Business Advantage Checking .
for December 1, 2020 to December 31, 2020 = Account number: 0435
HALS REALTY ASSOCIATES LP DEBTOR IN POSSESSION CASE NO 20-13103-MAM ACCOUNT

Account summary

Beginning balance on December 1, 2020 $548,873.22 4 of deposits/credits: 0

Deposits and other credits 0.00 ¥ of withdrawals/debits: 1

Withdrawals and other debits -0.00 # of items-previous cycle’: 0

Checks 548,873.22 —# of days in cycle: 31

Service fees -0.00 Average ledger balance: $407,228.51
Ending balance on December 31, 2020 $0.00 ‘includes checks poid,deposited items&other debits

important disclosure information listed on the “Important Information for Bank Deposit Accounts” page.

TO oO a Pagetof6

PULL: CYCLE: 53 SPEC:0 DELIVERY: P TYPE: IMAGE:1 Gc: JAX

a a
Case 20-13103-MAM Doc160 Filed 01/19/21 Page 19 of 22
HALS REALTY ASSOCIATES LP | Account #0135 | vecember 1, 2020 to December 31,2020,

IMPORTANT INFORMATION:
BANK DEPOSIT ACCOUNTS

How to Contact Us - You may call us at the telephone number listed on the front of this statement.
Updating your contact information - We encourage you to keep your contact information up-to-date. This includes address,
email and phone number. If your information has changed, the easiest way to update it is by visiting the Help & Support tab of
Online Banking.

Deposit agreement - When you opened your account, you received a deposit agreement and fee schedule and agreed that your
account eeu be Mee by the terms of these documents, as we may amend them from time to time. These documents are
part of the contract for your deposit account and govern all transactions relating to your account, including all deposits and
withdrawals. Copies of both the deposit agreement and fee schedule which contain the current version of the terms and
conditions of your account relationship may be obtained at our financial centers.

Electronic transfers: In case of errors or questions about your electronic transfers - If you think your statement or receipt is
wrong or you need more information about an electronic transfer (e.g., ATM transactions, direct deposits or withdrawals,
point-of-sale transactions) on the statement or receipt, telephone or write us at the address and number listed on the front of
this statement as soon as you can. We must hear from you no later than 60 days after we sent you the FIRST statement on
which the error or problem appeared.

- Tell us your name and account number.

- Describe the error or transfer you are unsure about, and explain as clearly as you can why you believe there is an error
or why you need more information.

- Tell us the dollar amount of the suspected error.

For consumer accounts used primarily for personal, family or household purposes, we will investigate your complaint and will
correct any error promptly. If we take more than 10 business days (10 calendar days if you are a Massachusetts client) (20
business days if you are a new client, for electronic transfers occurring during the first 30 days after the first deposit is made
to your account) to do this, we will provisionally credit your account for the amount you think is in error, so that you will have
use of the money during the time it will take to complete our investigation.

For other accounts, we investigate, and if we find we have made an error, we credit your account at the conclusion of our
investigation.

Reporting other problems - You must examine your statement carefully and promptly. You are in the best position to discover
errors and unauthorized transactions on your account. If you fail to notify us in writing of suspected problems or an
unauthorized transaction within the time period specified in the deposit agreement (which periods are no more than 60 days
after we make the statement available to you and in some cases are 30 days or less), we are not liable to you and you agree to
not make a claim against us, for the problems or unauthorized transactions.

direct deposits - If you have arranged to have direct deposits made to your account at least once every 60 days from the same

person or company, you may call us to find out if the deposit was made as scheduled. You may also review your activity online
or visit a financial center for information.

Banking products are provided by Bank of America, N.A., and affiliated banks, Members FDIC and wholly owned subsidiaries of
Bank of America Corporation.

Bank of America Private Bank is a division of Bank of America, N.A., Member FDIC, and a wholly-owned subsidiary of Bank of
America Corporation (“BofA Corp.").

©2020 Bank of America Corporation

Bank of America, N.A. Member FDIC and {=} Equal Housing Lender

Page 2 of 6
—— Case 20-13103-MAM Doc160 Filed 01/19/21 Page 20 of 22

en

BANK OF AMERICA “4

PRIVATE BANK
HALS REALTY ASSOCIATES LP | Account ‘(3s | December 1, 2020 to December 31, 2020

Checks

Date Check # _ Amount
12/24/20 2 548,873.22
Total checks -§548,873.22

Total # of checks 1

Daily ledger balances
Date Balance ($) Date Balance($)

12/01 548,873.22 12/24 0,00

Your checking account

Page 3 of 6
Case 20-13103-MAM Doc 160 Filed 01/19/21

IBERIABANK

abeg ofA pg fUUaLefEfpaef eflgedy fag flgeG pppoe] gen] ayflgeedalp dy

Page 21 of 22

STATEMENT OF ACCOUNT
Date 12/31/20 Page 1 of 2

 

© PLEASE CONTACT YOUR
1144 PS 5DGS33401 B2 120605-1-16-5 - 67278 RELATIONSHIP MANAGER
viet? HALS REALTY ASSOCIATES WITH ANY QUESTIONS

e C/O WALKING STREETS OR CALL
— 1-800-968-0801

PALM BEACH FL 33480

 

24-hr Online Banking
iberiabank.com

 

 

 

 

FREE BUSINESS CHECKING ACCOUNT NUMBER *******6243
Previous Balance 154,821.72 Statement Dates 42/01/20 thru 12/31/20

1 Deposits/Credits 70,412.87 Days this Statement Period 31

Checks/Debits .00 Average Ledger Balance 195,706.64
Service Charge .00 Average Collected Balance 195,706.61
interest Paid .00
Current Balance 225,234.59
DEPOSITS AND CREDITS
Date Description Amount
12/14 PAYMENT JPMORGAN CHASE 8 70,412.87
CCD HALS REALTY ASSOCIATES

DAILY BALANCE INFORMATION
Date Balance Date Balance
12/01 154,821.72 12/14 225,234.59

 

Please examine this statement upon receipt and report at once if you find any difference.

if no errar is reported in 30 days, the account will be considered correct. AH items are credited subject to final payment.

gnoogsy"
Case 20-13103-MAM Doc160 Filed 01/19/21 Page 22 of 22

IBERIABANK pare

 

THIS FORM IS PROVIDED TO HELP YOU BALANCE

YOUR BANK STATEMENT
CHECKS OUTSTANDING-NOT BANK BALANCE SHOWN
CHARGED TO ACCOUNT ON THIS STATEMENT ——
$

ADD
DEPOSITS NOT SHOWN
ONTHIS STATEMENT
(IF ANY) te
TOTAL eee
SUBTRACT—
CHECKS OUTSTANDING $
BALANCE ee

SHOULD AGREE WITH YOUR CHECK BOOK BALANCE
AFTER DEDUCTING SERVICE CHARGE
(IF ANY) SHOWN ON THIS STATEMENT.

NOTE

Please make sure you have entered in your
check register all automatic transactions,
such as charges and interest earned, shown
on the front of this statement.

 

TOTAL

Please examine immediately and report if incorrect. If no reply is
received within 30 days the account will be considered correct.

 

 

 

Member In Case of Errors or Questions About Your Electronic Transfers
TELEPHONE US AT: 1-800-682-3231 OR
WRITE US AT: P. 0. BOX 7299, Little Rock, AR 72217-7299

As soon as you can, if you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt.
We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem appeared.

T}Tell us your name and account number.

2} Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.

3) Tell us the dollar amount of the suspected error.
We will investigate your complaint and will correct any error promptly. If we take more than ten business days to do this, we will credit your account for the amount you think is in error, so that you will have
use of the money during the time it takes us to complete our investigation. This Regulation E error resolution notice is only applicable to consumer accounts. A consumer account is defined as an account
used primarily for personal, family and household purposes.

LENDER

LINE OF CREDIT ACCOUNT INFORMATION

Refer to the Line of Credit section of this statement. We figure the finance charge on your account by applying the periodic rate to the “Average Daily Balance” of your account (including current transactions).
To get the “Average Daily Balance“ we take the beginning balance of your account each day, add any new advances, and subtract any payments or credits. This gives us the daily balance. We then add up

all the daily balances for the billing cycle and divide the total by the number of days in the billing cycle. This gives us the “Average Daily Balance.” We then muiltiply this Average Daily Balance by the daily
periodic rate that has been established for your Account {shown on your statement along with the corresponding annual percentage rate) and then we multiply the product by the number of days in the
billing cycle. The result is the dollar figure shown on your statement as “Finance Charge.’ Finance Charges for advances on your fine will begin to accrue on the date such advances are posted to your account
and will continue until the date your account is paid in full. There is no grace period that would allow you to avoid a finance charge on your account. On the closing date of your billing cycle, we will calculate
the amount of your minimum payment due as per your original contract. We figure this minimum payment by calculating a percentage of the New Balance of your account (less any amount you have writ-
ten to us to dispute that we are currently investigating). “New Balance” means the total outstanding balance of your line on any cycle closing date which includes principal. If the New Balance is less than
or equal to the minimum payment required on your account, your minimum payment will be the entire New Balance (less any disputed amount), plus finance charges and other fees. If you have elected to
make equal or level payments on your Account, your minimum payment will be calculated accordingly. The amount of your minimum payment is disclosed to you on this statement and will be automatically
deducted from your checking account. If you wish to make payments in addition to those which are automatically deducted from your checking account, you may do so at any time. Payments may be mailed
to the address shawn on the statement, Attn.: Loan Accounting. Additional payments which are mailed to that address will be credited to your account as of the date of receipt. Payment made at any branch
office will be credited promptly to your account, but in no event later than 5 days after receipt.

IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR LINE OF CREDIT ACCOUNT STATEMENT
If you think your bill is wrong, or if you need more information about a transaction on your statement, write us on a separate sheet at the address shown on the face of this statement as soon as possible. We
must hear from you no later than 60 days after we sent you the FIRST statement on which the error or problem appeared. You can telephone us, but doing so will not preserve your rights.
In the letter, please give us the following information:
* Yourname and account number.
e The dollar amount of the suspected error.
+ Describe the error and explain, if you can, why you believe there is an error. If you need more information, describe the item that you are not sure about. You do not have to pay any amount
in question while we are investigating, but you are still obligated to pay the parts of your bill that are not in question. While we are investigating your question, we cannot report you as
delinquent or take any action to collect the amount you question.

 

 
